Name: Council Regulation (EEC) No 107/83 of 17 January 1983 extending Regulation (EEC) No 3437/82 amending Regulation (EEC) No 878/77 on exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 83 Official Journal of the European Communities No L 16/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 107/83 of 17 January 1983 extending Regulation (EEC) No 3437/82 amending Regulation (EEC) No 878/77 on exchange rates to be applied in agriculture HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3437/82 shall be extended until 31 December 1983 . Article 2 This Regulation shall enter into force on 1 February 1983 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Regulation (EEC) No 3437/82 (2) amended, for the duration of the month of January 1983 , Council Regulation (EEC) No 878 /77 of 26 April 1977 on the exchange rates to be applied in agriculture (3) ; Whereas the grounds which justified that amendment remain valid ; whereas the said Regulation should therefore be extended, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Council The President J. ERTL (') OJ No C 97, 21 . 4. 1980, p. 1 and OJ No C 104, 26 . 4. 1982, p. 25 . (2) OJ No L 362, 23 . 12 . 1982, p. 1 . 3 OJ No L 106, 29 . 4 . 1977, p. 27 .